DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1 and 10, the term “regularly arranged” in claims 1 and 10 is a relative term which renders the claim indefinite. The term “regularly arranged” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
The specification shows three examples of what is disclosed as “regularly arranged” (see Figs. 1-3 of instant specification) but this does not provide a requisite degree because there are various different arrangements of material and “regularly arranged” is not further defined in the text in a way to clearly define the required structure here to be produced. 
Par. 0036 of the specification (as published) also does state “a composite structure in which a carbon linear body and a resin linear body are regularly arranged is used. In other words, this composite structure is in a state where the resin linear body is regularly arranged with respect to the carbon linear body . . . the carbon linear body and the resin can be closely joined together.” However, the paragraph also explains “that gaps between carbon linear bodies that are not filled with a resin are unlikely to be generated” but this leaves open the possibility that the gaps are not filled; and there is no special definition in the specification for “regularly arranged.” As such, there is also a possibility where the two elements are arranged adjacent to one another, but not in contact with one another until after heating the material. As such, the scope of claims 1 and 10 is unclear in view of the specification.  
For purposes of compact prosecution, as long as the arrangement of the carbon linear body and the resin linear body in the prior art are in contact with one another at least after heating, they would seem to be “regularly arranged” but the heating step occurs after the preparing step.   
Claims 2-9 and 11-20 are also rejected due to their dependence upon claim 1 either directly or indirectly. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-8 and 10-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nakai et al. (US 2016/0010246), hereinafter Nakai.
Regarding claims 1, 7-8, and 10, Nakai discloses a method for producing a carbon-resin composite material (as in claim 10) comprising: (a) preparing a composite structure in which a carbon linear body (continuous reinforcing fiber) (Nakai, par. 0027 mentions carbon nanotubes which would be oriented along “an axial direction” as in claims 7-8 and 20 (below – depends from claim 2) since the heating shows an alignment of the carbon fiber material as shown in the drawings, 0099-0104; Fig. 2) and a resin linear body (continuous thermoplastic resin fiber) are “regularly arranged” (dispersed homogenously) (par. 0014-0015; 0026-0027; 0114-0115; Fig. 2) and (b) heating the composite structure (par. 0014-0015; 0106).
Regarding claims 2-5, 11-15, and 20, Nakai discloses the subject matter of claim 1, and further discloses that the structure can formed by twisting of the continuous thermoplastic resin fiber and continuous reinforcing fiber (par. 0014-0019) as in claim 2 with the carbon nanotubes being discussed in claim 1 above, as required in claim 20; woven or knitted fabric (par. 0001; 0007; 0117-0120) as in claims 3-4 and 11-12; and wound (par. 0114-0115) as in claims 5 and 13-15 formed from the continuous reinforcing fiber and continuous thermoplastic reinforcing fiber – the claims do not specify how these steps must be performed and so this is considered to meet the claims under their BRI.
Regarding claims 6 and 16-19, Nakai discloses the subject matter of claims 1-5 as discussed above, and further discloses that the continuous thermoplastic reinforcing fiber would inherently have at least a thermoplastic resin component (par. 0002, 0029-0032). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.



Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Nakai (US 2016/0010246).
Regarding claim 9, Nakai discloses the subject matter of claim 7 as discussed above, but does not explicitly disclose that the carbon nanotubes make up 70% of “the linear body” (“the linear body” is ‘the carbon linear body’ as drafted and not the entire composite material), meaning that at least some of the carbon fibers would be shorter in this embodiment as disclosed in par. 0027. 
However, “[g]enerally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). MPEP 2144.05(II)(A). Accordingly, in this case, it would have been obvious to one of ordinary skill in the art to have used an appropriate amount of carbon nanotubes within the carbon linear body as required in claim 9 (see par. 0122 of Nakai). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW D GRAHAM whose telephone number is (469)295-9232. The examiner can normally be reached Monday - Friday 7:30AM-4:00PM (CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on (571) 272-1176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ANDREW D GRAHAM/Examiner, Art Unit 1742